Exhibit 10.14
RSC Non-Qualified Deferred Compensation
Savings Plan
As Amended and Restated
Adopted on July 24, 2008
Effective June 13, 2006

-i-



--------------------------------------------------------------------------------



 



RSC Non-Qualified Deferred Compensation Savings Plan
Effective June 13, 2006
Table of Contents

              PREAMBLE     1  
 
            ARTICLE 1. DEFINITIONS     1  
 
           
1.1
  Administrator     1  
1.2
  Beneficiary     1  
1.3
  Code     1  
1.4
  Compensation     1  
1.5
  Deferral     1  
1.6
  Deferral Account     1  
1.7
  Deferral Election     2  
1.8
  Disability     2  
1.9
  Earnings     2  
1.10
  ERISA     2  
1.11
  Identification Date     2  
1.12
  Key Employee     2  
1.13
  Participant     2  
1.14
  Payout Election     2  
1.15
  Performance-Based Compensation     2  
1.16
  Plan     2  
1.17
  Plan Year     3  
1.18
  Reference Investment Fund     3  
1.19
  Retirement     3  
1.20
  RSC     3  
1.21
  Termination of Employment     3  
1.22
  Unforeseeable Emergency     3  
1.23
  Valuation Date     3  
 
            ARTICLE 2 ELIGIBILITY, PARTICIPATION AND DEFERRALS     3  
 
           
2.1
  Eligibility to Participate     3  
2.2
  Commencement of Participation     3  
2.3
  Termination of Participation     4  
2.4
  Election to Defer Compensation and Related Matters     4  
2.5
  Cancellation of Election     5  
 
            ARTICLE 3 DEFERRAL ACCOUNTS     5  
 
           
3.1
  Allocation to Deferral Accounts     6  
3.2
  Discretionary Employer Contribution     6  
3.3
  Investment Direction of Reference Accounts     6  
3.4
  Changes of Investment Funds     6  
3.5
  Crediting of Earnings, Gains and Losses to Deferral Accounts     7  
 
            ARTICLE 4 DISTRIBUTIONS     7  
 
           
4.1
  Payout Election     7  
4.2
  Event of Distribution and Payment Dates     8  
4.3
  Method of Distribution     8  
4.4
  Valuation of the Deferral Account     9  
4.5
  Distribution Due to an Unforeseeable Emergency     9  
4.6
  Administrator’s Delay or Acceleration of Payment     9  
4.7
  Withholding for Taxes     9  

 



--------------------------------------------------------------------------------



 



             
4.8
  Payment to Guardian     10  
4.9
  Cooperation; Receipt on Release     10  
4.10
  Missing Participant or Beneficiary     10  
 
            ARTICLE 5 ADMINISTRATION     10  
 
           
5.1
  Administration     10  
5.2
  Claims Procedure     11  
5.3
  Arbitration of Disputes     11  
 
            ARTICLE 6 MISCELLANEOUS     11  
 
           
6.1
  No Rights to Assets, No Assignment, No Alienation     11  
6.2
  Not a Contract of Employment     11  
6.3
  No Representations     12  
6.4
  Amendment or Termination     12  
6.5
  Severability     12  
6.6
  Notice     12  
6.7
  Obligation of Successors     12  
6.8
  Choice of Law     12  

 



--------------------------------------------------------------------------------



 



PREAMBLE
RSC Equipment Rental, Inc. (“RSC”) hereby amends and restates the RSC
Non-Qualified Deferred Compensation Savings Plan (“Plan”), with retroactive
effect to June 13, 2006. This Plan is intended to (a) be an unfunded,
non-qualified deferred compensation plan which is maintained for the benefit of
a select group of management or highly compensated employees, as described in
ERISA Sections 201(2), 301(a)(3), and 401(a)(1), and (b) comply with the
requirements of Code Section 409A (including the final Treasury Regulations
issued thereunder).
ARTICLE 1. DEFINITIONS

1.1   “Administrator” means the RSC Benefits Committee under the direction of
the Compensation Committee of the Board of Directors. The RSC Benefits Committee
is responsible for and has the maximum legal authority for the approval of all
discretionary matters under the terms of the Plan and for all aspects of
interpretation and administration of the Plan.   1.2   “Beneficiary” means the
person(s) or entity(ies) designated by a Participant to receive any payment due
under the Plan following the Participant’s death. A Beneficiary designation will
be valid only if it is made in the form and manner required by the Administrator
and is submitted to the Administrator prior to the Participant’s death. Absent a
valid Beneficiary designation, the Participant’s estate will be deemed to the
Participant’s Beneficiary.   1.3   “Code” means the Internal Revenue Code of
1986, as amended, including regulations and other guidance issued thereunder by
the Department of Treasury. All references to Code and Treasury Regulation
sections include any modification that is subsequently made to the referenced
section due to a statutory or regulatory change.   1.4   “Compensation” means
the base salary, commissions, and Performance-Based Compensation earned by a
Participant in a given calendar year. Compensation for a calendar year will be
determined before reduction for amounts deferred under this Plan for that
calendar year. Compensation for a calendar year also will include amounts that,
for that calendar year, are excludible from the Participant’s gross income under
Code Sections 125, 132(f)(4), 402(e)(3), 402(h), 403(b), and 408(p) and
contributed by the Employer, at the Participant’s election, to a cafeteria plan,
a qualified transportation fringe benefit plan, a 401(k) arrangement, a SEP, a
tax sheltered annuity, or a SIMPLE plan maintained by the Employer or any
parent, subsidiary or affiliate of the Employer.   1.5   “Deferral” means the
amount that a Participant elects to have withheld from his or her Compensation
in accordance with Section 2.4.   1.6   “Deferral Account” means the bookkeeping
account established and maintained by RSC to record a Participant’s cumulative
Deferrals under the terms of this Plan, plus any adjustments due to Earnings,
plus any discretionary contributions made by the Employer in accordance with
Section 3.2. A Participant’s Deferral Account may be divided into subaccounts.

-1-



--------------------------------------------------------------------------------



 



1.7   “Deferral Election” means an election made by a Participant, in accordance
with Section 2.4, to make a Deferral under the Plan.   1.8   “Disability” means
a condition of a Participant which, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, results in
the Participant’s being unable to engage in any substantial gainful activity or
the Participant’s receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of RSC. A
Participant’s Disability must be established by a qualified, licensed physician
who is acceptable to the Administrator. Alternatively, the Administrator will
accept, as evidence of the Participant’s Disability, a copy of the Social
Security Administration’s written determination that the Participant is totally
disabled or a written determination that the Participant is disabled in
accordance with a disability insurance program (but only if the definition of
“disability” applied under the disability insurance program meets the definition
of Disability set forth in the first sentence of this Section).   1.9  
“Earnings” mean the income, gains or losses credited to or debited from the
Participant’s Deferral Account in accordance with Section 3.5.   1.10   “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended, including
regulations or other applicable guidance issued thereunder by the Department of
Labor. All references to ERISA and Department of Labor Regulation sections
include any modification that is subsequently made to the referenced section due
to a statutory or regulatory change.   1.11   “Identification Date” means
December 31.   1.12   “Key Employee” means an employee who is a “key employee”
as defined in Code Section 416(i) without regard to Code Section 416(i)(5). If
an employee meets the definition of Key Employee as of an Identification Date or
during the 12-month period ending on the Identification Date, the Employee will
be a Key Employee for the 12-month period that begins on the first day of the
first month immediately following the Identification Date.   1.13  
“Participant” means any individual who, for a given Plan Year, commences
participation in the Plan in accordance with Section 2.2.   1.14   “Payout
Election” means an election made by a Participant, in accordance with
Section 4.1, with respect to the time and method of payment.   1.15  
“Performance-Based Compensation” means any compensation that is payable in cash
and is “performance-based compensation” as defined in Treasury
Regulation Section 1.409A-1(e).   1.16   “Plan” means this RSC Deferred
Compensation Savings Plan, as contained herein and as may be amended hereafter
in accordance with Section 6.4.

-2-



--------------------------------------------------------------------------------



 



1.17   “Plan Year” means the 12-month period beginning each January 1 and ending
on the following December 31 of each year during which the Plan is in effect;
provided, however, that the first Plan Year was the period beginning June 13,
2006 and ending on December 31, 2006.   1.18   “Reference Investment Fund” means
any of the investment funds that may be designated by Participants as deemed
investments for purposes of calculating Earnings to be credited to or debited
from their Deferral Accounts.   1.19   “Retirement” means a Participant’s
Termination of Employment that occurs on or after the date on which the sum of
the Participant’s age and years of service with RSC or a related company is 65.
For purposes of this definition, a Participant will be credited with one “year
of service” for each 12-month period, starting from the Participant’s date of
hire, during which the Participant is continuously employed by RSC or a related
company. Also for purposes of this definition, a “related company” is any other
company that is determined to be related to RSC in the sole discretion of the
Administrator.   1.20   “RSC Common Stock” means the common stock of RSC
Holdings, Inc., which is the parent company of RSC..   1.21   “Termination of
Employment” means a Participant’s separation from service with the Employer
(whether initiated by the Participant or the Employer) as defined in Treasury
Regulation Section 1.409A-1(h).   1.22   “Unforeseeable Emergency” means a
severe financial hardship to a Participant resulting from an illness or accident
of the Participant or the Participant’s spouse, Beneficiary, or dependent (as
defined in Code Section 152, without regard to 152(b)(1), (b)(2) and(d)(1)(B)),
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage not otherwise covered by insurance, for example,
as a result of a natural disaster), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Whether a Participant has suffered an Unforeseeable Emergency
will be determined by the Administrator in accordance with Treasury
Regulation Section 1.409A-3(i)(3).   1.23   “Valuation Date” means the date on
which a Participant’s Deferral Account is valued, in accordance with Section 4.4

ARTICLE 2. ELIGIBILITY, PARTICIPATION AND DEFERRALS

2.1   Eligibility to Participate. Any employee of RSC who is in a select group
of management or highly compensated employees, as defined in the Plan’s
Preamble, who meets any other criteria established by the Administrator, and who
is designed by the Administrator as eligible to participate will be eligible to
participate effective on the date declared by the Administrator.   2.2  
Commencement of Participation. To become a Participant in the Plan, an eligible
employee must either make a Deferral Election in accordance with Section 2.4 or
have a discretionary employer contribution made on his or her behalf pursuant to
Section 3.2.

-3-



--------------------------------------------------------------------------------



 



    An eligible employee will become a Participant in the Plan as of the earlier
of: (a) the effective date of his or her first Deferral Election under
Section 2.4, or (b) when the first discretionary employer contribution is made
on his or her behalf under Section 3.2.

2.3   Termination of Participation. A Participant will cease to be a Participant
in the Plan when his or her Deferral Account is paid in full in accordance with
Article 4 and/or forfeited in accordance with Section 3.2. Prior to then, if a
Participant remains employed by RSC but the Administrator determines that the
Participant is no longer eligible to participate in the Plan, the Participant
will become an inactive Participant. An inactive Participant is not eligible to
make Deferral Elections under the Plan; however, any Deferral Election which is
in effect at the time the Participant becomes an inactive Participant will
remain in effect for the duration of the Plan Year to which that Deferral
Election relates and his or her Deferred Account will be paid in accordance with
Article 4.   2.4   Election to Defer Compensation and Related Matters. A
Participant may elect to defer Compensation under the Plan by filing a Deferral
Election in accordance with the requirements of this Section 2.4 and any
administrative rules that the Administrator, in its sole and absolute
discretion, may establish which are not inconsistent with the requirements of
Code Section 409A.

  (a)   Minimum/Maximum Amounts. A Deferral Election must indicate the
percentage amount to be deferred from: base salary, which must be at least 2%
but no more than 100%; monthly commissions, which must be at least 1% but no
more than 100%; variable compensation, which must be at least 1% but no more
than 100%; and/or Performance-Based Compensation, which must be at least 1% but
no more than 100%.     (b)   General Rule/Annual Elections. For any Plan Year
that a Participant remains eligible to participate in the Plan, the Participant
may elect to defer Compensation by submitting a valid Deferral Election during
the annual open enrollment period which shall occur before the first day of the
Plan Year during which Compensation to be deferred will be earned by the
Participant. If a valid Deferral Election is timely submitted, it will be
effective only for the Plan Year for which it was made and only for Compensation
earned during that Plan Year, and it will become effective and irrevocable
(except as otherwise provided in Section 2.5) as of the first day of that Plan
Year. If a Participant does not timely submit a valid Deferral Election for
Compensation to be earned during a Plan Year, he or she cannot defer any
Compensation to be earned during that Plan Year, except as permitted under
Section 2.4(c) for newly eligible Participants or under Section 2.4(d) for
Performance-Based Compensation. Compensation comprised of commissions and other
variable compensation calculated based on results or performance over a period
of less than 12 months will be subject to the general rule of this
Section 2.4(b).         For purposes of the first Plan Year (June 13, 2006 to
December 31, 2006) the elections made under any predecessor plan (including any
Payout Elections) shall be carried over and be deemed effective under this Plan.

-4-



--------------------------------------------------------------------------------



 



  (c)   First Year of Eligibility. In the case of the first Plan Year during
which a Participant first becomes eligible to participate in this Plan, the
Participant may elect to defer Compensation to be earned during that Plan Year
(and after the date of the Deferral Election) by submitting a valid Deferral
Election within 30 days of the date on which the Participant first becomes
eligible to participate. If a valid Deferral Election is timely submitted, it
will be effective only for the remainder of the Plan Year during which it was
made and only for Compensation earned during the period beginning on the day
following the date on which the Deferral Election is made and ending on the last
day of that Plan Year. In addition, a valid Deferral Election that is timely
submitted under this Section 2.4(c) will become effective on the first payroll
period that begins after the date on which the Deferral Election is made, such
that the Deferral Election shall not apply to any Compensation earned on or
before the date on which the Deferral Election is made, and, except as otherwise
provided in Section 2.5, will become irrevocable as of the 31st day following
the date on which the Participant first becomes eligible to participate. If a
Participant does not timely submit a valid Deferral Election for Compensation to
be earned during his or her initial Plan Year, he or she cannot defer any
Compensation to be earned during that Plan Year, except as permitted under
Section 2.4(d) for Performance-Based Compensation.     (d)   Deferral of
Performance-Based Compensation. This Section 2.4(d) is effective only with
respect to Plan Years beginning before January 1, 2009 and shall not apply to
any Plan Year beginning on or after January 1, 2009. An eligible Participant may
elect to defer Performance Based Compensation for a performance period by
submitting a valid Deferral Election (1) before the date on which the
Performance Based-Compensation becomes readily ascertainable and (2) on or
before the date that is six months before the end of the performance period. To
be eligible to defer Performance-Based Compensation for a performance period
under this Section 2.4(d), a Participant must have performed services for RSC
continuously from the later of the first day of that performance period or the
date the performance criteria were established for that performance period
through the date the Deferral Election is made. If a valid Deferral Election is
timely submitted, it will be effective only for the performance period for which
it was made and only with respect to Performance-Based Compensation to be earned
for that performance period. In addition, except as otherwise provided in
Section 2.5, the Deferral Election will become irrevocable as of the last day
the Deferral Election may be made under this Section 2.4(d). If the Participant
does not make a timely Deferral Election for Performance-Based Compensation for
a performance period, he or she cannot defer under the Plan any
Performance-Based Compensation to be earned for that performance period.

2.5   Cancellation of Election. If a Participant receives a distribution under
Section 4.5 due to an Unforeseeable Emergency, his or her Deferral Election then
in effect will be cancelled. Any new Deferral Election must be made in
accordance with Sections 2.4(b) or (d). In all other cases, once a Deferral
Election becomes irrevocable under Section 2.4, that Deferral Election cannot be
cancelled or changed.

ARTICLE 3. DEFERRAL ACCOUNTS

-5-



--------------------------------------------------------------------------------



 



3.1   Allocation to Deferral Accounts. As of the date a Participant would have
received Compensation but for his or her Deferral Election, the Participant’s
Deferral will be credited to the Participant’s Deferral Account. All Deferrals
(and Earnings thereon) are immediately and fully (i.e., 100%) vested.   3.2  
Discretionary Employer Contribution. RSC may (but is not required to)
contribute, in its sole and absolute discretion, additional amounts to the
Participant’s Deferral Account. Any amounts contributed in accordance with this
Section and the Earnings thereon will be subject to the following vesting
schedule: 0% vested if less than 1 year of service, 25% vested at 1 year of
service, 50% vested at 2 years of service, 75% at 3 years of service, and 100%
vested at 4 years of service. For this purpose, a Participant will be credited
with one year of service for each 12-month period, starting from the
Participant’s date of hire, during which the Participant is continuously
employed by RSC or a related company (as determined by the Administrator). The
Participant is responsible for paying Social Security and Medicare taxes on the
contribution amounts during the year in which any employer contribution becomes
vested and at any other time such taxes may be due. Any amounts contributed in
accordance with this Section and the Earnings thereon will be subject to all of
the terms of the Deferral Election submitted for the Plan Year for which the
amounts are contributed. If any amounts are contributed under this Section for a
Plan Year for which no Deferral Election was made, then for purposes of
Article 4, the deemed Payout Election will be payment at Retirement in the form
of a single lump sum payment. Any amounts contributed in accordance with this
Section and the Earnings thereon which are not fully vested when a distribution
of such amounts is to occur in accordance with Section 4.2 will be forfeited as
of the date the distribution of the vested portion occurs. Forfeitures will
first be used to offset administrative expenses and then be used to reduce any
discretionary employer contribution under this Section. Any remaining
forfeitures will be returned to RSC after all payments required under this Plan
have been made.   3.3   Investment Direction of Reference Accounts. Each
Participant may designate from time to time, in the form and manner required by
the Administrator, that all or a portion of his Deferrals be deemed to be
invested in one or more Reference Investment Funds. A schedule listing the
available Reference Investment Funds, and their investment objectives, will be
given to Participants prior to making their Deferral Elections. Certain
Participants were previously given an opportunity to elect to have all or a
portion of their Deferrals be deemed to be invested in RSC Common Stock. To the
extent a Participant previously made this election, the Reference Investment
Fund will be deemed to be RSC Common Stock.   3.4   Changes of Investment Funds.
Any Participant who has made an initial election of deemed Reference Investment
Funds for future Deferrals may subsequently change that election daily. In
addition, the Participant may also reallocate his or her designation of
Investment Funds to other Investment Funds offered under the Plan on a daily
basis (subject to any limitations imposed by the Investment Funds).
Notwithstanding the foregoing, to the extent a Participant previously elected to
have all or a portion of his Deferrals be deemed to be invested in RSC Common
Stock, such that RSC Common Stock is the Reference Investment Fund, that
election cannot be changed without the Administrator’s written consent.

-6-



--------------------------------------------------------------------------------



 



3.5   Crediting of Earnings, Gains and Losses to Deferral Accounts. The
Participant’s Deferral Account will be credited or debited with the net Earnings
thereon on a daily basis. The Administrator will provide each Participant, on a
quarterly basis, a statement showing the amount credited to the Participant’s
Deferral Account.

ARTICLE 4. DISTRIBUTIONS

4.1   Payout Election. At the same time a Participant makes a Deferral Election,
he or she must elect how and when payment will be made (“Payout Election”). The
Payout Election (whether affirmatively made or by default) will apply to the
Compensation deferred under the related Deferral Election, any amounts
contributed in accordance with Section 3.3 for the Plan Year to which the
Deferral Election relates, and Earnings thereon. The Payout Election must
specify (a) whether payment is to occur on (i) a specified in-service
distribution date (which must be the first day of a specified month and year) or
(ii) Retirement (in which case payment will be made within 90 days after
Retirement (“Specified Payment Date”), or, if applicable, following the 6-month
delay described in Section 4.2, and (b) whether payment is to be made in the
form of (i) a single lump sum payment or (ii) annual installments over a
specified number of years which must be at least two but no more than ten
(“Payment Method”). If no election is made, the Participant will be deemed to
have elected payment at Retirement in the form of a single lump sum payment.
Changes to a Payout Election are only permitted in accordance with
Section 4.1(a) or (b), whichever is applicable. Notwithstanding any contrary
provision of this Section 4.1(a), or of a Participant’s payout election, if the
aggregate value of a Participant’s Deferral Account at the relevant Payment Date
is no greater than the then-applicable dollar limit under Code
Section 402(g)(1)(B), the Participant’s Deferral Account shall be paid in the
form of a single lump sum payment; provided, however, that payment will only be
made in accordance with this sentence if it results in the termination and
liquidation of the Participant’s entire interest under the Plan, and under all
agreements, methods, programs or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Treasury Regulation
1.409A-1(c)(2).

  (a)   Changing a Retirement Payout Election. If the Specified Payment Date is
Retirement, a Participant may change the Payment Method for that Specified
Payment Date by submitting a change in the form and manner required by the
Administrator. A change will not become effective until 12 months after the date
on which the change is submitted. Once a change becomes effective, the Specified
Payment Date will automatically be postponed by five years. While a Participant
may make one or more changes to a retirement Payout Election, each change will
postpone the Specified Payment Date by an additional five years, and each change
will not become effective until 12 months after the date on which the change is
submitted.     (b)   Changing an In-Service Distribution Payout Election. If the
Specified Payment Date is an in-service distribution date, a Participant may
(1) postpone the Specified Payment Date, or (2) postpone the Specified Payment
Date and change the Payment Method, by submitting a change in the form and
manner required by the Administrator. To be valid, the change must be submitted
to the Administrator

-7-



--------------------------------------------------------------------------------



 



      at least 12 months before the Specified Payment Date that is being
postponed, and must postpone that Specified Payment Date by at least five years.
A Specified Payment Date may be postponed without changing the Payment Method,
but a Payment Method cannot be changed without also postponing the Specified
Payment Date by at least five years. A change to an in-service distribution
Payout Election will not become effective until 12 months after the date on
which the change is submitted. A Participant may make one or more changes to an
in-service distribution Payout Election in accordance with the provisions of
this paragraph.

4.2   Event of Distribution and Payment Dates. The amounts subject to a Payout
Election will be paid (or begin being paid), on the Specified Payment Date,
unless one of the following events occurs earlier than the Specified Payment
Date, in which case payment will be made within 90 days of the earliest of
(a) the Participant’s death, (b) the Participant’s Disability, (c) the
Participant’s Termination of Employment, or (d) the Participant’s Retirement (if
the Specified Payment Date is an in-service distribution date). Prior to the
foregoing, a Participant’s vested Deferral Account, or a portion thereof, may be
distributed in accordance with Section 4.5. If payment is to be made in annual
installments, the first annual installment will be made at the time required by
this Section 4.2, and each successive annual installment will be made on the
anniversary date of the first annual installment. Any payment made under the
Plan will be treated as having been made at the time required in this
Section 4.2 if the date on which the payment is made or, in the case of
installment payments, begins, is (a) no earlier than 30 days prior to the date
otherwise provided in this Section 4.2, or (b) no later than the later of
(i) the last day of the calendar year in which the date otherwise provided in
this Section 4.2 occurs, or (ii) the fifteenth day of the third calendar month
following the month in which the date otherwise provided in this Section 4.2
occurs. With respect to all payments made under the Plan, the Participant and
his or her Beneficiary cannot designate, directly or indirectly, the taxable
year in which payment will be made. For this purpose, a Participant’s initial
Payout Election and any change in a Payout Election (which results in a
mandatory delay in payment), which is made in accordance with Section 4.1, will
not be considered a designation by the Participant of the tax year in which
payment will be made. Notwithstanding anything to the contrary in this
Section 4.2, if the event of distribution is the Participant’s Retirement or
Termination of Employment and the Participant is a Key Employee at the time his
or her Retirement or Termination of Employment occurs, in no event will payment
be made (or begin) prior to the first day following the six-month anniversary of
the Participant’s Retirement or Termination of Employment, and the first payment
made following this mandatory six-month delay will include any amounts that
would have been paid but for this mandatory six-month delay.   4.3   Method of
Distribution. The amounts subject to a Payout Election will be paid (or begin
being paid) in accordance with the Payment Method elected by the Participant in
that Payout Election (i.e., single lump sum or annual installments), unless the
Participant has a Termination of Employment (before death, Disability,
Retirement, or any elected in-service distribution date), in which case payment
will be made in a single lump sum. If, prior to the Specified Payment Date, a
distribution is to be made under Section 4.2 due to the Participant’s death or
Disability, payment will still be made, pursuant to the applicable Payout
Election, in the Payment Method elected by the Participant in that

-8-



--------------------------------------------------------------------------------



 



    Payout Election. If the Participant dies after another event of distribution
has occurred, his or her entire vested Deferral Account will be paid to his or
her Beneficiary at the same time and in the same manner/form as payment would
have been made to the Participant had he or she not died. Generally,
distributions will be made in cash. However, to the extent that a Participant’s
Deferral Account is deemed to be invested in RSC Common Stock, the Administrator
will make the distribution in the form of RSC Common Stock.

4.4   Valuation of the Deferral Account. When distribution of a Participant’s
vested Deferral Account is to be made (or begin) under Section 4.1, the
Participant’s Deferral Account will be valued as of the date of distribution or
on such other date as the Administrator deems most appropriate under the
circumstances, as determined by the Administrator in its sole discretion. If
distribution is to be made in annual installments, the amount of each
installment will be determined by dividing the then-current value of the
Participant’s vested Deferral Account by the number of remaining payments.   4.5
  Distribution Due to an Unforeseeable Emergency. If a Participant incurs an
Unforeseeable Emergency, the Participant may make a written request to the
Administrator for a distribution of all or part of his or her vested Deferral
Account. The Administrator will take the Participant’s request under advisement
and determine whether to grant the request and, if so, the amount to be
distributed. However, in no event will the amount distributed exceed the lesser
of the amount which is necessary to satisfy or alleviate the Participant’s
Unforeseeable Emergency or the then-current value of the Participant’s Deferral
Account. The amount necessary to satisfy or alleviate the Unforeseeable
Emergency is the amount, as determined by the Administrator, that is reasonably
necessary to satisfy the Unforeseeable Emergency (and may include the amount
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution), minus amounts available
to the Participant to meet the Unforeseeable Emergency from reimbursement or
compensation from insurance or otherwise, by liquidation of assets (but only to
the extent the liquidation would not cause severe financial hardship), or by
ceasing deferrals under the Plan. Any distribution made under this Section will
be made in a single lump sum within 90 days of the Unforeseeable Emergency.  
4.6   Administrator’s Delay or Acceleration of Payment. Notwithstanding anything
herein to the contrary, the Administrator reserves the right, in its sole
discretion, to delay a payment under the Plan in any of the circumstances
permitted under Treasury Regulation Section 1.409A-2(b)(7)(i) through (iii) or
to accelerate the time or schedule (i.e., form) of a payment under the Plan in
any of the circumstances permitted under Treasury
Regulation Section 1.409A-3(j)(4)(ii) through (iv) and (vi) through (xiv). The
Administrator will not provide any Participant or Beneficiary a direct or
indirect election as to whether the Administrator will exercise its discretion
to delay or accelerate a payment under this Section. Any exercise of the
Administrator’s discretion under this Section will be applied to all similarly
situated Participants on a reasonably consistent basis.

-9-



--------------------------------------------------------------------------------



 



4.7   Withholding for Taxes. To the extent required by the law in effect at the
time payments are made, the Administrator will withhold from payments made under
the Plan any taxes required to be withheld by the federal, state or local
government, including any amount which the Administrator determines is
reasonably necessary to pay any generation-skipping transfer tax that is or may
become due. However, a Beneficiary may elect not to have withholding of federal
income tax pursuant to Code Section 3405(a)(2). Withholdings will be made in
accordance with the deferred compensation withholding procedures established by
the Administrator.   4.8   Payment to Guardian. The Administrator may make
payment to a Participant’s or Beneficiary’s duly appointed guardian,
conservator, or other similar legal representative. In the absence of guardian,
conservator or other legal representative, the Administrator may, in its sole
discretion, make payment to a person having the care and custody of a minor,
incompetent or person incapable of handling the disposition of property upon
proof satisfactory to the Administrator of incompetency, minority, or incapacity
of the Participant or Beneficiary to whom payment is due. A distribution made in
accordance with this Section will completely discharge RSC and the Administrator
from all liability with respect to the amount distributed.   4.9   Cooperation;
Receipt on Release. A Participant will cooperate with the Administrator by
furnishing information requested by the Administrator in order to facilitate the
payment of benefits under the Plan. Any payment to a Participant or Beneficiary
in accordance with the provisions of the Plan will, to the extent of that
payment, be in full satisfaction of all claims against RSC and the
Administrator. The Administrator or RSC may require a Participant or
Beneficiary, as a condition precedent to payment, to execute a receipt and
release to such effect.   4.10   Missing Participant or Beneficiary. Each
Participant is responsible for keeping the Administrator informed of his or her
current address and the current address of his or her Beneficiary. The
Administrator has no obligation to search for the whereabouts of a Participant
or Beneficiary. If, by the latest date on which payment is permitted to be made
under the terms of the Plan and Code Section 409A, the Administrator does not
know the whereabouts of a Participant or Beneficiary, then the Participant’s
Deferral Account will be forfeited on that date.

ARTICLE 5. ADMINISTRATION

5.1   Administration. The Administrator is responsible for all facets of
interpretation and administration of the Plan. The Administrator will receive
any and all elections, forms, notices or other documents from Participants, will
arrange for the recordkeeping of Deferrals and the Earnings thereon, and will
handle the payment of benefits to Participants or their beneficiaries. The
Administrator has the exclusive authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of the Plan and to
decide or resolve any and all questions, including interpretations of the Plan,
which may arise in the administration of the Plan. The Administrator may, from
time to time, employ agents and delegate to them one or more administrative
duties as it sees fit. A decision or action of the Administrator (or its
delegate) with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and any rules and
regulations implemented by the Administrator (or its delegate) in accordance
with this Section will be final, conclusive and binding upon all persons having
or claiming any interest in the Plan.

-10-



--------------------------------------------------------------------------------



 



5.2   Claims Procedure. Any individual or duly authorized representative of the
individual may file a claim for a benefit under the Plan to which the individual
believes he or she is entitled. A claim must be filed in writing with the
Administrator. The Administrator, in its sole and complete discretion, will make
all initial determinations of eligibility for and the amount of benefits payable
to a Participant, Beneficiary or any other person having or claiming a benefit
under this Plan (“Claimant”). The initial determination will be made in
accordance with Department of Labor Regulation Section 2560.503-1 et seq. (“DOL
Claims Regulations”). If the Administrator makes a decision which is adverse to
the interests of any Claimant, the Administrator will furnish notice of the
adverse decision to the Claimant in the form and manner and within the time
frame required by the DOL Claims Regulations. The Claimant may request a
redetermination of an adverse decision by filing a written request for a
redetermination with the RSC Benefits Committee within 60 days of the Claimant’s
receipt of the Administrator’s initial denial. The RSC Benefits Committee, in
its sole and complete discretion, will review the claim and determine whether
the claim should continue to be denied or be granted, in whole or in part. The
redetermination will be made in accordance with the DOL Claims Regulations. If
the RSC Benefits Committee makes a decision which is adverse to the interests of
the Claimant, the RSC Benefits Committee will furnish notice of the adverse
decision to the Claimant in the form and manner and within the time frame
required by the DOL Claims Regulations.   5.3   Arbitration of Disputes. A
Claimant (as defined in Section 5.2) must fully exhaust the claims procedure
described in Section 5.2. Failure to fully exhaust the claims procedure will
make the adverse decision final, binding, and nonappealable. If the claims
procedure is fully exhausted, but the Claimant is not satisfied with the result,
the Claimant may request, in writing within 30 days of receiving the Executive
Benefit Committee’s final determination, that the matter be submitted to binding
arbitration. If arbitration is timely requested, the arbitration will be held in
Maricopa County, Arizona, pursuant to the rules of the American Arbitration
Association. Any award entered will be final and binding upon all parties and
judgment upon the award may be entered in any court having jurisdiction over the
dispute.

ARTICLE 6. MISCELLANEOUS

6.1   No Rights to Assets, No Assignment, No Alienation. Nothing in this Plan
gives a Participant or any person claiming payments for or through him or her
any right, title or interest in or to any asset of RSC or any fund or account in
which a Participant’s Deferrals may be placed prior to the payment thereof, and
the right of a Participant to any payment hereunder is strictly contractual and
unsecured. In addition, the benefits to be paid hereunder may not be voluntarily
or involuntarily sold, transferred, assigned, alienated or encumbered and any
such attempt shall be void.   6.2   Not a Contract of Employment. The Plan is
not a contract of employment between RSC and any employee or Participant and
does not entitle any employee or Participant to continued employment with RSC.

-11-



--------------------------------------------------------------------------------



 



6.3   No Representations. RSC does not represent or guarantee that any
particular federal or state income tax or other tax consequence will result from
participation in the Plan. A Participant or Beneficiary should consult with his
or her professional tax advisor to determine the tax consequences of his or her
participation in the Plan.   6.4   Amendment or Termination. RSC reserves the
right to amend or terminate this Plan at any time and for any reason, provided
that no such amendment or termination shall reduce or eliminate the right of a
Participant to ultimately receive the balance of his or her Deferral Account (as
determined as of the effective date of the amendment or termination) and further
provided to no such amendment or termination shall be made if it would cause the
Plan to fail to comply with any applicable provisions of Code Section 409A.  
6.5   Severability. If any provision of the Plan is determined by a proper
authority to be illegal or invalid, the remaining portions of the Plan will
continue in effect and be interpreted consistent with the elimination of the
illegal or invalid provision.   6.6   Notice. Any notice given under the Plan
will be sufficient if in writing and hand delivered or sent by registered or
certified mail or by a private mail service which provides a record of receipt
(such as Federal Express) to RSC’s corporate office (in the case of notice sent
to RSC) or to the Participant’s or Beneficiary’s last known address (in the case
of notice sent to a Participant or Beneficiary). Written notice also may be
given through any electronic means (including email) that is reasonably expected
to reach the intended recipient. Notice will be deemed given as of the date of
delivery if delivery is made by hand, as of the date of the electronic
distribution if delivery is made by electronic means, as of the date shown on
the postmark on the receipt for registration if delivery is made by mail, or as
of the date shown on the certification or delivery if delivery is made by
private mail service.   6.7   Obligation of Successors. This Plan shall be
binding upon RSC, any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of RSC, or to any assignee thereof. This Plan and all rights of
the Participant hereunder shall inure to the benefit of and be enforceable by
the Participant or the Participant’s personal or legal representatives,
Executors, administrators, successors, heirs, distributees, devisees and
legatees.   6.8   Choice of Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Arizona, to the extent not governed by
federal law. Section headings are for convenience of reference only and shall
not affect the construction or interpretation of any of the provisions hereof.

-12-



--------------------------------------------------------------------------------



 



Dated: July 24, 2008.

            RSC EQUIPMENT RENTAL, INC.,
an Arizona corporation
      By /s/ Kevin J. Groman      
 
   
Title SVP — General Counsel   
   
 
   

-13-